TEXTO COMPLETO DE LA SENTENCIA
El 19 de marzo de 2007, Mangual’s Office Clearing Services, Inc. (en adelante, Mangual’s o Recurrente) presentó este recurso de revisión administrativa para impugnar la adjudicación de subasta que a favor de North Janitorial Services (en adelante, NJS) hiciera la Junta de Subastas (en adelante, Junta o Recurrida) de la Autoridad de los Puertos (en adelante, AP o Recurrida), el 24 de abril del presente.
Mangual’s señaló cinco errores en su legajo; el primero, relacionado con la notificación de la adjudicación de la subasta; los restantes cuatro, sobre la validez de la adjudicación a NJS.
Luego de paralizar los procedimientos, comparecieron la AP, la Junta y la Junta Apelativa de Subastas (en adelante, JAS o Recurrida) de la AP, y se opusieron a la paralización así como al recurso de revisión.
Según intimado y acorde con nuestras Reglas 64 y 7(B)(5), 4 L.P.R.A. Ap. XXII-B, dejamos sin efecto nuestra orden para que el Procurador General (en adelante, Procurador) se expresara, y porque nos hallamos en posición de resolver conforme a los autos, así procedemos a hacer.
En consecuencia de lo anterior y los fundamentos que a continuación expresamos, dejamos sin efecto la paralización de los procedimientos, declaramos sin lugar el recurso de revisión de epígrafe, y confirmamos la determinación de la Recurrida.
*117I
El 24 de abril de 2007, la Junta notificó la adjudicación de subasta a favor de NJS, a ésta, Mangual’s, y a MJ Consulting & Development, Inc. (en adelante, MJ). Apéndice, páginas 1-3. El Director Ejecutivo de la AP adjudicó la subasta a NJS por ser ésta el “postor más bajo cualificado que cumple sustancialmente con las especificaciones, términos y condiciones de la subasta”. Apéndice, página 1.
Mangual’s y MJ, “presentaron ofertas más altas [$3,636,000.00 y $4,304,276.18, respectivamente] que. el lidiador agraciado [$2,457,600.00]”. íd.
Al final de la notificación, se le advierte al licitador que no esté conforme que puede solicitar reconsideración ante la JAS, dentro de diez días, según el Reglamento de Subastas de la AP, Número 7178 del 7 de julio de 2006 (en adelante, Reglamento de la AP). Apéndice, página 2.
El 3 de mayo de 2007, Mangual’s presentó solicitud de reconsideración, donde planteó virtualmente los mismos errores que ante nos esbozó. Apéndice, páginas 10-22.
Seguidamente, el 11 de mayo, la JAS declaró no ha lugar la reconsideración. Apéndice, páginas 4-9. En síntesis, la JAS resolvió que, “]l]a Junta de Subastas en su análisis toma en consideración todos los aspectos de los pliegos de subasta y de los elementos externos relacionados como la capacidad de los lidiadores, su pericia, experiencias previas, capacidad económica, entre otros. El precio es el aspecto más relevante, pero no el único. No se desprende del expediente de la subasta de referencia que no se hayan tomado en consideración todos estos aspectos o que en su defecto, se obviara realizar un análisis cuidadoso de las propuestas para tomar la decisión idónea de la misma”. Id., página 8.
No conforme, Mangual’s recurrió ante nosotros, mediante recurso de revisión, y le imputó cinco errores a la Recurrida. El primer error, indica que la Junta no advirtió del derecho a revisión judicial ni el término. Los demás cuatro errores versan sobre los méritos de la adjudicación de la subasta a NJS.
A instancias de la Recurrente, el pasado 31 de mayo, paralizamos los procedimientos y concedimos quince días al Procurador para que se expresara. No obstante, el 6 de junio, la Recurrida compareció mediante escrito intitulado “Moción en Reconsideración Urgente a Resolución y en Oposición a Moción Urgente de Auxilio de Jurisdicción y en Solicitud de Paralización”. En esencia, la Recurrida se opuso a la paralización porque ya se otorgó el contrato entre la AP y NJS desde el 27 de abril de 2007, por lo cual, ya NJS está prestando servicios de limpieza en áreas extensas y de alto volumen de tráfico, en el Aeropuerto Luis Muñoz Marín (en adelante, LMM). Además, reiteró la AP que NJS no sólo fue el postor más bajo, sino que también cumplió con las especificaciones, términos y condiciones de la subasta. Añadió que la corroboración de referencias de NJS con otras agencias fue satisfactoria. Aunque someramente, la AP también replicó a los méritos del recurso de revisión.
En virtud de todo lo anterior, dimos por sometida la causa para resolver según los autos. No obstante, durante la redacción de esta Sentencia recibimos sendo alegato de la Recurrida, el cual también consideramos. Así, procedemos a confirmar la decisión de la AP, al tenor de los siguientes fundamentos.
II
Comencemos por recordar que el Derecho Administrativo vis a vis el Derecho Apelativo requiere que le brindemos la mayor deferencia a las determinaciones administrativas, pues a éstas les cobija una presunción de regularidad y corrección. Polanco López v. Cacique Motors, res. el 30 de junio de 2005, 2005 JTS 101. Las determinaciones de hechos serán examinadas al tenor de lo anterior, debido a que las agencias gozan de un conocimiento especializado o expertise, que les ubica en mejor posición que un foro revisor como este Tribunal de Apelaciones, para apreciar la prueba ante sí vertida y adoptar las consecuentes determinaciones de hechos. Empresas Toledo v. Junta de Revisión y Apelación de Subastas, res. el 31 de agosto de 2006, 2006 JTS 147; *118Rodríguez Dilán v. Guacoso Auto Corp., res. el 5 de diciembre de 2005, 2005 JTS 187; O.E.G. v. Rodríguez y Otros, 159 D.P.R. 98 (2003).
Por el contrario, las conclusiones de derecho podremos revisarlas en su totalidad. Otero Mercado v. Toyota de P.R. Corp., res. el 3 de febrero de 2005, 2005 JTS 13. Recordemos que hay “cuestiones de interpretación estatutaria, en la que los tribunales son especialistas, y cuestiones propias para la discreción o pericia administrativa”, y en estas últimas, con cautela intervendremos. Rebollo v. Yiyi Motors, res. el 13 de enero de 2004, 2004 JTS 4.
La presente causa versa sobre la impugnación de la adjudicación de una subasta de servicios de limpieza para el Aeropuerto LMM.
Al revisar este tipo de adjudicaciones, debemos tener presente que el fin primordial es velar por el mejor uso de los fondos públicos. RBR Construction, S.E. v. Autoridad de Carreteras, 149 D.P.R. 836 (1999).
Entre las consideraciones para adjudicar una subasta, el precio más bajo es el aspecto de mayor relevancia. Sin embargo, hay otras consideraciones, como lo es el cumplimiento de los términos y las especificaciones de la subasta previo a la otorgación del contrato. Empresas Toledo v. Junta de Revisión y Apelación de Subastas, supra.
Lo anterior, compete a las agencias y a las juntas de subastas dirimir. Ellas están en mejor posición para evaluar en primera instancia las propuestas de los licitadores, así como los documentos que acompañan las mismas, y así arribar a una informada decisión a la luz del conocimiento especializado que gozan. Hay tecnicismos y consideraciones que sólo las agencias conocen y dominan debido a su experiencia, expertise y su intervención recurrente con tales aspectos y actividades propias del ámbito administrativo. íd.
Al remitimos a los señalamientos de error de la Recurrente, y enmarcarlos en el derecho esbozado, opinamos que no se cometieron. A continuación, por su imbricada relación, discutimos los errores en conjunto.
Primeramente, como bien reiteró la JAS, la adjudicación de la subasta incluyó al final, para ser exactos, en su penúltimo párrafo, la advertencia del derecho a solicitar reconsideración ante la JAS, así como el término para hacerlo. No tiene razón Mangual’s en que la Junta no le advirtió de su derecho a revisión judicial, pues como vimos, se le advirtió que conforme al Reglamento de la AP podía solicitar reconsideración dentro de diez días ante la JAS. Igualmente, luego de la JAS resolver la reconsideración de la Recurrente, se le advirtió sobre su derecho a revisión judicial ante nos, y el término para ello, conforme a la Ley de Procedimiento Administrativo Uniforme (en adelante, LPAU).
Es preciso recordar que la doctrina de agotar remedios administrativos implica que primero la Recurrente tenía que solicitar reconsideración ante la JAS, con anterioridad a acudir al Tribunal de Apelaciones. Municipio de San Juan v. Bosque Real S.E., 158 D.P.R. 743, 772 (2003).
Sobre la alegación de que la adjudicación de la subasta carece de fundamentos adecuados y suficientes en derecho, cabe recordar que basta con que la notificación contenga una breve y clara explicación de porqué se seleccionó un licitador sobre otros. Punta de Arenas Concrete, Inc. v. Junta de Subastas, 153 D.P.R. 733 (2001); L.P.C. & D., Inc. v. Autoridad de Carreteras, 149 D.P.R. 869 (1999). Precisamente, la Junta consignó en su notificación que NJS era el postor sustancialmente más bajo y que cumplía con las especificaciones y condiciones de la subasta, contrario a Mangual’s y MJ. Nótese que la Recurrente no nos ha situado en posición de diferir de la Junta ni de la JAS, en cuanto a que NJS no satisfizo las especificaciones y términos de la subasta. Del expediente tampoco surgen elementos o prueba alguna que nos mueva a sustituir el criterio estimador discrecional de la AP. Cabe recordar que meras alegaciones no constituyen prueba. Pacheco Torres
*0[[Image here]]
[[Image here]]
[[Image here]]
[[Image here]]
*119v. Estancias de Yauco, res. el 30 de septiembre de 2003, 2003 JTS 150, 160 D.P.R. 409 (2003).
Asimismo, el quinto error, sobre supuestas comunicaciones ex parte de la AP con NJS, aparte de ser especulativo, pierde también de perspectiva la Recurrente que las adjudicaciones de subastas revisten informalidad, por lo cual no veda ciertas comunicaciones. Véase Cotto v. Departamento de Educación, 138 D.P.R. 658 (1995); 3 L.P.R.A. Sec. 2169. Más aún, el propio Reglamento de la AP le permite a la Junta se comunique con los licitadores si estima que es necesario obtener alguna información adicional, claro está, dentro de un marco de razonabilidad y, sobre todo, de prudencia. Véase Artículo XXIV (4) del Reglamento, Apéndice de la Recurrida, página 947.
En lo que concierne a los errores del segundo al cuarto, basta con reiterar que la AP por vía de su Junta es la que en idónea posición se halla para evaluar quién de los licitadores no sólo ofreció el precio más bajo, sino que cumplió con las especificaciones de la invitación a subasta del 31 de julio de 2006. Apéndice, página 26. Aunque existe un señalamiento de la Recurrente acerca de deficientes referencias contra NJS, la AP reitera que la corroboración con otras agencias fue positiva. Como bien afirma la JAS, la libre competencia permite que una empresa que en el pasado no tuvo buenas referencias, ahora sí las tenga, y más si satisface el resto de las especificaciones de una subasta. Apéndice, páginas 6-7.
No nos podemos inmiscuir en el proceso de evaluación que cotidianamente llevan a cabo las agencias para considerar a quién favorecen o no en la adjudicación de una subasta. Salvo contadas excepciones, en que el récord refleje una irregularidad, ilegalidad, capricho, arbitrariedad o abuso de discreción en el proceder de los foros administrativos, nos veremos vedados a intervenir con los mismos. Pacheco Torres v. Estancias de Yauco, supra; Costa, Piovanetti v. Caguas Expressway Motors, Inc., 149 D.P.R. 881 (1999).
Sencillamente, la Recurrente no ha logrado evidenciar que la AP se desvió del criterio rector de razonabilidad al ejercer su juicio discrecional y adjudicar la subasta a NJS. No hay prueba alguna en el expediente que derrote la presunción de corrección y regularidad que le asiste a la AP. Pacheco Torres v. Estancias de Yauco, supra. Recordemos que es a la Junta la que compete evaluar la totalidad de las circunstancias y condiciones de cada uno de los licitadores, antes de adjudicar una subasta, y para ello goza de una amplia discreción enmarcada dentro de la LPAU, su Reglamento y doctrina aplicable. Polanco López v. Cacique Motors, supra; O.E.G. v. Rodríguez y Otros, supra.
A la luz de todo lo anteriormente expresado, procede confirmar la adjudicación de subasta hecha por la AP. En consecuencia de ello, dejamos sin efecto la paralización de los procedimientos, así como la orden de comparecencia al Procurador.
III
Al amparo de los antecedentes fundamentos, confirmamos la adjudicación de la subasta.
Notifíquese de inmediato por facsímil o teléfono y correo ordinario a todas las partes.
Así lo pronunció y manda el Tribunal y lo certifica la Secretaria.
Leda. María Elena Pérez Ortiz
Secretaria del Tribunal de Apelaciones